OPINION OF THE COURT
Per Curiam.
On July 25, 1985 this court was notified of a Federal indictment returned to the United States District Court for the Eastern District of New York naming William C. Brennan, Jr., a Justice of the Supreme Court of the State of New York, in and for the Eleventh Judicial District, as a defendant on charges, among others, of bribe receiving in four separate cases in which indictments had been returned to Supreme Court, Queens County, charging the defendants in those cases with, among other crimes, attempted murder, assault, criminal possession of a weapon, criminal sale of a controlled substance, criminal possession of a controlled substance and promoting gambling. Acting pursuant to NY Constitution, article VI, § 22 (f), (g) and Judiciary Law § 44 (8) (b), (c), the court immediately suspended Justice Brennan from office, with pay, and advised him that he could on or before August 16, 1985 present to it his reasons or arguments why suspension should not be continued, and whether suspension, if continued, should be with or without pay.
*565Justice Brennan, by his attorneys, then moved for the continuation of the suspension with pay. The notice of motion was accompanied by an affidavit of his attorney, informing the court that trial of the Federal indictment is scheduled to commence on November 18, 1985, and that Justice Brennan consented to remain on suspension until the charges pending against him had been resolved but requested that the continued suspension be with pay.
The charges against Justice Brennan are that he betrayed the public trust vested in him as a judicial officer, and probable cause to sustain those charges has been found by the Federal Grand Jury that indicted him. The issue before us is not of his innocence (which is presumed) or guilt, but whether in the face of the cloud created by the number and seriousness of the charges against him his pay should be continued during the period of his suspension. It is the determination of the court that Justice Brennan be suspended without pay, effective immediately and until the further order of this court.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur in Per Curiam opinion.
On application of Honorable William C. Brennan, Jr., and on review of his submission, made pursuant to this court’s July 25, 1985 notice, with respect to this court’s July 25,1985 suspension of Justice Brennan from his office of Justice of the Supreme Court of the State of New York, Eleventh Judicial District, it is determined, on consideration of continuation of the suspension, that the suspension shall be continued, without pay, effective immediately and until further order of this court.